DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment, filed 12/16/2020, with respect to the 35 USC 112(b) rejection of claim 2 has been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 2 has been withdrawn. 
Applicant’s arguments, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tordorov, et al (Food Technology and Biotechnology, 43, 165-173, 2005).
Additionally, please note that the previous Examiner entered evidentiary references discussing the structure and nature of Tween 80. Based upon these references, the current Examiner is taking Official Notice to the fact that these structures are well known in the prior art, and no additional reference should be required to understand what they are and how they should be interpreted. See MPEP 2144.03.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tordorov, et al (Food Technology and Biotechnology, 43, 165-173, 2005). Tordorov teaches a method of improving bacteriocin production in a growth medium, by providing Tween 80 in a growth medium for Lactobacillus plantarum. See page 166, “Bacterial strains and growth media” section; page 169, left column, last [complete] paragraph. Further, Tordorov notes that optimal production of bacteriocins occurs during the early logarithmic phase, suggesting that culturing should end before the end of the logarithmic growth phase. See page 169, left column, second paragraph.
Although Tordorov does not explicitly describe the amount of Tween 80 used to improve bacteriocin production, it is stated that MRS medium is used; as noted in the prior Office Action, Tween 80 is routinely included in MRS medium. Furthermore, based upon the instant specification, an “effective amount” appears to be at least 0.001 wt% of the fatty acid ester (like Tween 80). See page 14, last [full] paragraph. When looking at MRS formulations, it is found that many include Tween 80 in a weight percentage that is at least 0.001%. See, for example, https://www.neogen.com/categories/microbiology/lactobacilli-mrs-agar/.
As discussed above, Tordorov is concerned with the bacteriocin production of L. plantrum and neither measures nor discusses the interleukin production. However, 
With respect to claims 1 and 18, Tordorov teaches the claimed culturing method, wherein L. plantarum is cultured in a medium containing an unsaturated fatty acid ester. Tordorov suggests that harvesting in the logarithmic phase provides for the best results, providing the ordinary artisan with a clear motivation to harvest the medium during the claimed time interval. As discussed above, Tordorov does not teach interleukin production, but teaches all of the claimed active steps; this would suggest that the claimed interleukins are inherently present in the medium of Tordorov.
With respect to claims 2, 17 and 19, Tordorov teaches harvesting during the early logarithmic phase. Since it would be reasonable to suggest that early logarithmic growth phase is the lower half of the logarithmic growth curve, and later logarithmic growth phase is the upper half of the growth curve, it would suggest that Tordorov essentially describes the 
With respect to claim 3, the time point at which the amount of neutralizer in a bacterial culture is at half the total consumption amount would need to be determined experimentally. One of ordinary skill in the art would need to perform routine experimentation in order to determine what time point the neutralizer concentration is halved. All bacterial cultures are different and this time point would vary from culture to culture. Routine experimentation would be required in order to ascertain this for each culture of L. plantaruum, making it a result effective variable.
With respect to claim 4, the instant claim provides a method for making the fatty acid additive of the independent claim. When considering this limitation, it should be noted that the manner of making a reactant does not change the structure or nature of the reactant. For example, Tween 80 possesses a known structure, and anything defined as Tween 80 would be expected to have a specific structure. As such, it does not matter how the Tween 80 is made, because all methods of making Tween 80 result in Tween 80. As such, while it is unclear if the Tween 80 of Tordorov was manufactured as claimed, this does not affect the fact that all Tween 80s are identical to one another.
With respect to claims 5, Tween 80 includes the fatty acid [mono]oleate. Oleate is a fatty acid that possess 18 carbon atoms. Additionally, the oleate is bound to polysorbate.

With respect to claim 14, as discussed above, although the prior art does not teach interleukin levels, these must have inherently been present. It is the Applicant’s burden to disprove this assertion with objective data.
With respect to claims 15 and 16, Tordorov teaches Tween 80, which appears to be identical to, or structurally similar to, the claimed fatty acid esters, since Tween 80 is an ester of monooleate and sorbitan/glycerol subunits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651